Citation Nr: 0824887	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  99-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for chronic low back pain with 
lumbar sprain, degenerative disc disease, arachnoiditis with 
radiculopathy, and spinal stenosis from March 6, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran had active service from December 1974 to April 
1977.  Subsequently, he was a member of the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the New 
York, New York, Regional Office (RO), which granted service 
connection and assigned a 20 percent evaluation for chronic 
low back pain with lumbar strain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis, 
effective March 6, 1998.  The veteran has appealed the 
initial rating assigned.

In December 2003, the Board remanded the claim for additional 
development and adjudicative action.  In a January 2008 
rating decision, the RO granted a 40 percent evaluation, 
effective October 25, 2007, the day of a VA examination.  The 
case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT
 
1.  From March 6, 1998, to September 23, 2002, chronic low 
back pain with lumbar sprain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis was not 
manifested by a severe limitation of lumbar motion, a severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, or by a severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  
 
2.  From September 23, 2002 to October 24, 2007, chronic low 
back pain with lumbar sprain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis was not 
manifested by incapacitating episodes of an intervertebral 
disc syndrome having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.
 
3.  From September 26, 2003, to October 24, 2007, chronic low 
back pain with lumbar sprain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis was not 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.
 
4.  Since October 24, 2007, chronic low back pain with lumbar 
sprain, degenerative disc disease, arachnoiditis with 
radiculopathy, and spinal stenosis has not been manifested by 
unfavorable ankylosis of the entire thoracolumbar spine; or 
by incapacitating episodes of an intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
12 months. 
 
 
CONCLUSIONS OF LAW
 
1.  Between March 6, 1998, and October 24, 2007, the criteria 
for a rating in excess of 20 percent for chronic low back 
pain with lumbar sprain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293 (2002), 5237, 5243 (2007).
 
2.  Since October 25, 2007, the criteria for a rating in 
excess of 40 percent for chronic low back pain with lumbar 
sprain, degenerative disc disease, arachnoiditis with 
radiculopathy, and spinal stenosis, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243.
 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating. 
 Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
 The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists. Hence, the 
case is ready for adjudication.  
 
Analysis
 
In a June 1998 rating decision, the RO granted service 
connection for chronic low back pain with lumbar sprain, 
degenerative disc disease, arachnoiditis with radiculopathy, 
and spinal stenosis and assigned a 20 percent evaluation, 
effective March 6, 1998.  The veteran appealed the assignment 
of the 20 percent evaluation.  In a January 2008 rating 
decision, the RO granted a 40 percent evaluation, effective 
October 25, 2007, the day of a VA examination.  
 
The veteran was awarded temporary total evaluations for his 
low back disability from September 16, 2003, to October 31, 
2003, and from July 18, 2005, to August 31, 2005, as a result 
of surgical procedures he had undergone requiring 
convalescence.  The Board acknowledges that the hospital 
records for these terms include complaints of radiculopathy.  
Still, the 100 percent ratings assigned are not part of the 
appeal, as they are the highest evaluations attainable.
 
The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2002 and September 
2003.  The veteran was notified, in part, of the change in 
criteria by a January 2008 rating decision, and a January 
2008 supplemental statement of the case.  While the notice 
provided concerning the change in the schedule for rating an 
intervertebral disc syndrome was incomplete, it is very clear 
from the representative's May 2008 brief that the appellant 
was aware of what is required.  Accordingly, adjudication of 
his claim may go forward.  See Bernard v.  Brown, 4 Vet. App. 
384, 393 (1993).
 
The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to and after the effective date of the amended 
diagnostic codes.  Thereafter, the Board must also analyze 
the evidence dated after the effective date of the new 
regulations and consider whether an increased rating is 
warranted under the new criteria.  
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
 
Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, a severe limitation of lumbar motion 
warranted a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.
 
Prior to September 23, 2002, the rating schedule for an 
intervertebral disc syndrome, provided for a 40 percent 
rating for a severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.
 
Prior to September 26, 2003, the rating schedule for a 
lumbosacral strain provided for a 40 percent rating for a 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.
 
New Regulations Effective September 23, 2002, intervertebral 
disc syndrome (preoperatively or postoperatively) is 
evaluated based on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
 
With incapacitating episodes having a total duration of at 
least four weeks during the past 12 months, a 40 percent 
rating is warranted, while a 20 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Finally, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating may be assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).
 
Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a.
 
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.
 
The new general rating criteria for back disorders became 
effective on September 26, 2003.  They are controlling 
regardless of whether there are symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease.  In this respect, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.
 
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.
 
When the veteran's service-connected low back disability is 
evaluated under the old rating criteria from March 6, 1998, 
and in light of all pertinent medical records, including 
reported degrees of lumbar motion, and effects of pain on 
use, it is found that the disorder was not manifested by 
severe limitation of motion, warranting an increased 
evaluation under Diagnostic Code 5292; or, by a severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, warranting an increased evaluation under 
Diagnostic Code 5293; or, by a severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warranting an increased evaluation under Diagnostic 
Code 5295.  
 
As to limitation of motion of the lumbar spine, in an April 
1998 VA examination report, the examiner stated the veteran 
had 50 degrees of flexion, 20 degrees of extension, 
30 degrees of left lateral bending, 34 degrees of right 
lateral bending, 18 degrees of rotation to the left, and 
20 degrees of rotation to the right.  A September 1998 VA 
examination report shows that he had 70 degrees of flexion, 
22 degrees of extension, 28 degrees of left lateral flexion, 
36 degrees of right lateral flexion, 18 degrees of left 
rotation, and 26  degrees of right rotation.  A December 1999 
VA outpatient treatment report shows he had 50 degrees of 
flexion with pain and 20 degrees of extension with pain.  A 
July 2001 private medical record shows the veteran had 
flexion to 45 degrees.  The preponderance of the evidence is 
against a finding that the veteran had severe limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.
 
As to intervertebral disc syndrome, the discomfort the 
veteran has expressed regarding his intervertebral disc 
syndrome and left lower extremity does not rise to the level 
of his having a severe disability with recurrent attacks with 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  For example, an April 1998 VA outpatient treatment 
report shows the examiner found the veteran had normal tone 
an 5/5 in the lower extremities.  Sensory was intact to light 
touch, pinprick, proprioception, and vibration.  An April 
1998 VA examination report shows that the examiner found no 
sensory deficiencies in the lower extremities.  The veteran 
had 2+ reflexes in the knees and ankles.  A separate April 
1998 VA examination report shows the examiner determined that 
the veteran had no sensory deficit and noted that motor 
testing could not be done because of sensitiveness and "poor 
cooperation."  
 
A September 1998 VA examination report shows that the 
examiner found the veteran had muscle spasm in the lumbar 
spine, but no weakness, and no sensory deficit to pinprick 
and fine touch.  A January 2001 VA outpatient treatment 
report shows the examiner found the veteran had no muscle 
atrophy.  A July 2001 private medical record shows the 
examiner found no atrophy or asymmetry of any muscle groups 
of the lower extremities.  He noted the veteran had pain 
radiating down to the left lower extremity when the veteran 
extended his back beyond neutral.  An August 2001 private 
medical record shows the examiner found the veteran had no 
sensory loss, normal motor function, and no atrophy.  No 
medical professional has made a determination that the 
veteran's intervertebral disc syndrome or neurological 
symptoms are severe.
 
As to lumbosacral strain, the preponderance of the evidence 
is against a finding that the veteran has any listing of 
whole spine to opposite side or marked limitation of forward 
bending.  From March 1998 to September 2003, the veteran's 
flexion has been, at worst, 45 degrees.  For the most part, 
however, it has been 50 degrees and higher.  No medical 
professional has stated the veteran has positive 
Goldthwaite's sign or loss of lateral motion with osteo-
arthritic changes.  The veteran's disability picture does not 
meet the criteria for a 40 percent evaluation under 
Diagnostic Code 5295.  
 
From September 2002, an intervertebral disc syndrome is rated 
based on incapacitating episodes (under the revised Code 
5293, then from September 26, 2003 under Code 5243).  Here, 
the preponderance of the evidence is against a rating greater 
than the current rating assigned under Diagnostic Code 5293 
because the medical evidence does not show incapacitating 
episodes having a total duration of at least four weeks 
during the past 12 months.  In fact, the evidence shows no 
incapacitating episodes, as that term is defined by 
regulation, at any time during the appeal period.  Hence, 
there is no basis for rating the service-connected disability 
based on incapacitating episodes, which includes the time 
period following the award of the 40 percent evaluation as of 
October 2007.
 
When the service connected lumbar disability is evaluated 
under the new rating criteria effective from September 2003 
to October 2007, an evaluation in excess of 20 percent is not 
warranted since the medical evidence does not show forward 
flexion to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  Without the clinical findings to 
support a 40 percent evaluation, such evaluation will not be 
granted for this time period.  
 
The RO granted a 40 percent evaluation as of October 25, 
2007, based upon clinical findings in a VA examination 
conducted on that day.  The veteran's flexion was to 
30 degrees, extension was to 0 degrees, lateral flexion was 
to 15 degrees, bilaterally, and rotation was to 30 degrees, 
bilaterally.  Such limited flexion warrants a 40 percent 
evaluation.  It does not, however, establish a basis to grant 
an evaluation in excess of 40 percent, as there is no 
evidence whatsoever of any lumbar ankylosis so as to warrant 
a higher rating under the revised criteria.  
 
The Board has considered whether the veteran warrants a 
separate evaluation for any neurological symptoms in the 
lower extremities at any time as of September 2003 and finds 
that the preponderance of the evidence is against such an 
award.  Specifically, outside of the time periods covered by 
the temporary total rating, the evidence from September 2003 
to October 2007 fails to establish that the veteran has 
objective neurological abnormalities versus subjective 
complaints.  The veteran has complained of numbness and pain 
in his lower extremities, particularly the left lower 
extremity.  However, the objective clinical findings do not 
substantiate his allegation.  For example, a January 2004 VA 
neurosurgeon found 2+ deep tendon reflexes throughout, and a 
June 2004 private medical record shows that the examiner 
found the veteran had 1+ reflexes throughout the lower 
extremities.  The veteran had undergone a laminectomy in July 
2005, and a December 2005 outpatient treatment report noted 
that the veteran reported "significant improvement" in his 
lower extremities.  A September 2006 VA examination report 
shows that the examiner found no muscle atrophy in the lower 
extremities.  The examiner concluded that there were no signs 
of focal radiculopathy or impending myelopathy on 
neurological examination.  Finally, in the October 2007 VA 
examination report, the examiner stated the veteran had a 
normal gait and that sensory examination was "completely 
normal."  He noted the veteran had subjective complaints of 
lower extremity weakness, which is insufficient to warrant a 
separate evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237, Note (1) (stating to evaluate any associated objective 
neurological abnormalities separately).
 
In light of the foregoing, the clinical findings preponderate 
against entitlement to an increased rating under any 
applicable criteria during the appeal period.  Hence, the 
veteran's claim for an evaluation in excess of 20 percent 
prior to October 25, 2007 and in excess of 40 percent as of 
October 25, 2007, is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 
 
ORDER
 
An evaluation in excess of 20 percent for chronic low back 
pain with lumbar sprain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis from 
March 6, 1998 to October 24, 2007, is denied.  
 
An evaluation in excess of 40 percent for chronic low back 
pain with lumbar sprain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis as of 
October 25, 2007, is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


